Citation Nr: 0432502	
Decision Date: 12/08/04    Archive Date: 12/15/04	

DOCKET NO.  04-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for spondylosis with 
chronic lumbar pain. 

2.  Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefits sought.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.  


REMAND

A review of the evidence of record discloses the veteran 
received treatment and evaluation for spinal meningitis while 
in service in 1968.  At the time of separation examination 
from active duty, it was indicated there were no residuals 
from the meningitis.  

A VA physician who examined the veteran in June 2002 noted 
the episode of meningitis in service.  The physician 
indicated the veteran had not had any seizures or any other 
clearly identifiable sequelae in the years following service 
discharge.  The physician indicated that it was unlikely that 
the veteran's current symptoms of sciatica were related to 
the spinal meningitis.  The physician believed it was more 
likely that the symptoms were related to the veteran's 
"physically demanding" jobs subsequent to service.  The 
physician noted that if there was a potential that the 
veteran had sustained an injury to the back in service, there 
then could be a connection between a back injury and the 
subsequent development of sciatica, however remote.  The 
physician stated that the veteran did not relate to him any 
history of any back injury having been sustained while in 
service.  

Of record is a June 2003 statement from Fjoerd Roggeveen, 
M.D.  The physician indicated that individuals with 
meningitis may fully recover, may survive with residual 
(neurological) damage, or may die from the illness.  He 
further related the neurological damage in turn might cause 
muscle weakness, which he noted the veteran had.  The 
physician went on to indicate that the veteran reported to 
him that his back pain began in 1967 and that he only did 
light work for the past 35 years.  The physician noted this 
statement was in conflict with the VA's reference to the 
veteran having had physically demanding jobs in the years 
following service.  The physician indicated that "you 
probably can prove that your back pains originated in 1967. 
If you can, then the VA's standpoint will virtually collapse.  
So you need the old records."  The physician expressed his 
belief that the veteran had weakness in the right leg and in 
his opinion this was "probably" due to the meningitis the 
veteran had in service.  He recommended the veteran see a 
neurologist and undergo appropriate testing, to include CT 
scan of the brain, and spinal examinations.  

The VA physician who examined the veteran in June 2002 
reviewed the medical records in September 2003.  He indicated 
that he was asked to review the medical opinion from the 
aforementioned physician.  However, he noted the opinion was 
neither in his chart nor in the computer.  The physician went 
on to indicate that the veteran's history and 
electrophysiology studies and his physical examination were 
most consistent with a radiculopathy that was chronic in 
nature.  He indicated there was no evidence of arachnoiditis 
on his spinal magnetic resonance imaging.  He did not believe 
that the veteran's right leg weakness and/or pain was related 
to the meningitis sustained in service.  

Of record is an October 2003 communication from a decision 
review officer at the RO in Chicago informing the VA 
physician that the private doctor's opinion in June 2003 had 
been faxed to him, along with a copy of his examination 
report in September 2003.  He was asked to comment as to 
whether the private physician's opinion changed his 
impression given at the time of the September 2003 
examination.  No response is of record.

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied.  

2.  The veteran should be advised of the 
evidence required to substantiate his 
claim for service connection.  In 
particular, he should be advised that 
clinical evidence proximate to service 
would be particularly relevant, and the 
VA cannot assist him in obtaining medical 
evidence unless he identifies private and 
VA providers who treated him, or 
identifies alternative sources, such as 
employment medical records, or statements 
of lay observations from fellow 
employees, neighbors, and the like, that 
might describe his medical problems in 
the years following service.  He should 
be asked to identify any VA and/or 
private facilities at which he received 
treatment and evaluation for spondylosis 
and/or residuals of spinal meningitis in 
the 1970's and 1980's.  

3.  The VA physician at the VA Medical 
Center in Indianapolis should be provided 
with a copy of the June 2003 statement 
from Dr. Roggeveen, M.D., and asked to 
opine as to whether the information from 
that physician changes the impression 
provided by him at the time of his 
September 2003 examination.  If the 
physician is not available, another VA 
physician knowledgeable in spinal 
disorders should review the entire claims 
folder and express an opinion, based on 
review of the entire claims folder, as to 
whether the veteran has any current 
residuals of spinal meningitis 
attributable to his active service.  The 
complete rationale for any opinion 
expressed should be provided.  

4.  VA should then readjudicate the 
issues on appeal.  If the determination 
remains adverse to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be provided an appropriate 
period of time for response.  Then, the 
case should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




